Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

This Office Action is responsive to Applicant’s Amendment filed on 11/15/2021.  
Claims 1, 3-9, 11-13 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1 and 11 have been amended to incorporate the allowable subject matter of claim 2 and 14, respectively.  The prior art of record does not disclose or render obvious a motivation to provide for an elastic gear wheel for a harmonic drive as defined by the limitations of claims 1 and 11, including a flange having attachment holes and one or more through holes disposed between a pair of the attachment holes along a circumference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/HA DINH HO/Primary Examiner, Art Unit 3658